          Case 18-20022           Doc 638       Filed 07/30/19       Entered 07/30/19 18:46:55   Page 1 of 4



                                   UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF CONNECTICUT
                                          HARTFORD DIVISION

------------------------------------------------------------
In Re:
                                                                     Chapter 11
WINDSOR MARKETING GROUP, INC.
                                                                     Case No. 18-20022 (JJT)
Debtor
------------------------------------------------------------
PEOPLE’S UNITED BANK, NATIONAL
ASSOCIATION
         and
PEOPLE’S CAPITAL AND LEASING CORP.

         Movants

v.                                                                   Rule 9014
                                                                     Contested Matter

WINDSOR MARKETING GROUP, INC.
     and
STATE OF CONNECTICUT DEPARTMENT
OF ECONOMIC AND COMMUNITY
DEVELOPMENT

         Respondents
-----------------------------------------------------------

                                     (PROPOSED)
              ORDER GRANTING LIMITED EMERGENCY RELIEF FROM STAY TO
            PEOPLE'S UNITED BANK AND PEOPLE'S CAPITAL AND LEASING CORP.

                  The Emergency Motion ("Motion," ECF No. 562) of People's United Bank, National

         Association and People's Capital and Leasing Corp. (collectively, "PUB") for an order

         under 11 § 362(d) granting PUB relief from the automatic stay to exercise its rights to

         protect and secure its collateral having been presented to this Court, and good cause

         appearing thereby, it is hereby

                  ORDERED that the Motion is granted for cause shown under 11 U.S.C. § 362(d)(l)


                                                                 1
                                                                 D
Case 18-20022       Doc 638    Filed 07/30/19         Entered 07/30/19 18:46:55   Page 2 of 4



and the automatic stay is hereby modified to permit PUB to take customary, necessary, and

commercially reasonable measures to secure and protect its Collateral (as defined in the

Motion) in place, including but not limited to:

               (a) Posting the Property and/or Collateral to prohibit entry or removal of

               contents without Court order or permission of PUB;

               (b) Securing the Property and/or Collateral with guards, commercially

               reasonable monitoring, security equipment, and/or changes in keys,

               codes, passwords, or the like;

               (c) Inventorying, assessing, appraising, preserving, and/or maintaining the

               Collateral from waste or deterioration;

               (d) Securing and charging to the Debtor such insurance(s), at commercially

               reasonable costs, as are reasonable or necessary to protect PUB's interest in

               the Collateral; and

               (e) Prohibiting entry upon the Property after August 6, 2019 at 12:00

               P.M. of agents, officers, and employees of the Debtor absent further order

               of the Court or permission of PUB.

        And it is FURTHER ORDERED that, to the extent business records in the form of

electronic data are part of the Collateral, PUB is permitted to inventory and copy such data

and retain the medium off-site.

        And it is FURTHER ORDERED that the Debtor is directed to promptly provide

such Notices as might be required by law or are reasonable or customary under the

circumstances so as to advise its employees, customers, and vendors of its closure and

wind-down.

                                                  2
                                                  D
Case 18-20022       Doc 638    Filed 07/30/19       Entered 07/30/19 18:46:55   Page 3 of 4



       And it is FURTHER ORDERED that PUB is authorized to issue notices of default

or its election of remedies.

       And it is FURTHER ORDERED that the Debtor is directed to reasonably cooperate

in the above measures and to deliver copies of any keys, codes, passwords, or the like

necessary to effectuate these objectives and to terminate any and all employee access to the

Property and/or Collateral and computers related to the Debtor's business operations.

       And it is FURTHER ORDERED that the Debtor is to assemble and preserve in safe

storage its books and records and to terminate any other access thereto.

       And it is FURTHER ORDERED that the Debtor is directed to promptly meet and

confer with PUB in good faith to address and consider other measures regarding an orderly,

efficient, and commercially reasonable closure and wind-down of the business and the

financing of the same.

       And it is FURTHER ORDERED that PUB may not dispose of, transfer, or destroy

any Collateral except upon further Order of this Court after motion, notice, and hearing.

       And it is FURTHER ORDERED that, in the interests of justice, fairness, and because

of the exigencies presented by this closure and wind-down, the Court waives the 14-day stay

of its decision under Fed. R. Bankr. P. 4001(a)(3).

                                          Dated:




                                                3
                                                D
         Case 18-20022        Doc 638     Filed 07/30/19        Entered 07/30/19 18:46:55        Page 4 of 4




                                       CERTIFICATE OF SERVICE

       I hereby certify that on the 30th day of July, 2019, a copy of the foregoing proposed order was filed

electronically. Notice of this filing will be sent by e-mail to all parties by operation of the court’s

electronic filing system as indicated on the Notice of Electronic Filing. Parties may access this filing

through the court’s CM/ECF System. As of July 30, 2019, opposing counsel and parties have not approved

or commented on the proposed order.




                                                      __/s/ Scott D. Rosen________________
                                               Scott D. Rosen




                                                            4
                                                            D
